                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                      CHARLOTTE DIVISION
                        3:20-CV-00113-MR

MASON WHITE HYDE-EL,        )
                            )
              Plaintiff,    )
                            )
vs.                         )
                            )
                            )                   ORDER
                            )
MICHAEL NETHKEN, et al.,    )
                            )
              Defendants.   )
___________________________ )

     THIS MATTER is before the Court on initial review of Plaintiff’s

Complaint, filed under 42 U.S.C. § 1983. [Doc. 1]. See 28 U.S.C. §§

1915(e)(2); 1915A. Plaintiff is proceeding in forma pauperis. [Docs. 2, 8].

I.   BACKGROUND

     Pro se Plaintiff Mason White Hyde-El (“Plaintiff”) is a prisoner of the

State of North Carolina currently incarcerated at Guilford County Detention

Center in Greensboro, North Carolina. Plaintiff filed this action on February

25, 2020, pursuant to 42 U.S.C. § 1983. [Doc. 1]. Plaintiff names Michael

Nethken, identified as a magistrate in the Iredell County Magistrate Office,

and Roger Vargas, identified as a deputy in the Iredell County Sheriff’s

Office, as Defendants in this matter. [Id. at 3]. Plaintiff claims that he was



        Case 3:20-cv-00113-MR Document 9 Filed 05/20/20 Page 1 of 8
falsely arrested, falsely imprisoned, and that his right “to be informed of the

accusations by the accuser” and under the Confrontation Clause were

violated. [Id. at 4]. In support of these claims, Plaintiff alleges that:

            1.     Magistrate, Michael Nethken issued a warrant
                   for Arrest against plaintiff. Roger Vargas is
                   listed as the Complainant on the Arrest
                   Warrant.     The Warrant was issued on
                   8/21/2019.

            2.     Michael Nethken plead plaintiff under a
                   $25,000 Bond.

            3.     At the initial appearance, plaintiff wasn’t
                   furnished a Complaint, Affidavit or recorded
                   Sworn Testimony showing probable cause to
                   Arrest Plaintiff.

            4.     Roger Vargas applied for the Arrest Warrant
                   without providing a Complaint, affidavit or
                   recorded sworn testimony before, Michael
                   Nethken.

            5.     Michael Nethken and Roger Vargas failed to
                   Comply with Criminal Procedure when
                   applying and issuing the Arrest Warrant.

            6.     Micahel Nethken and Roger Vargas did not
                   have probable cause to arrest Plaintiff.

            7.     Plaintiff was never informed by Michael
                   Nethken of the nature and cause of Roger
                   Vargas accusations at the initial Appearance.

            8.     Plaintiff was unable to Confront/Cross examine
                   Roger Vargas[’] Accusations made before
                   Michael Nethken.


                                        2

         Case 3:20-cv-00113-MR Document 9 Filed 05/20/20 Page 2 of 8
                9.   Without a[n] affidavit, complaint or recorded
                     sworn testimony from Roger Vargas, the
                     statement of the crime made by Michael
                     Nethken is “hearsay”, and prejudice to
                     plaintiff’s Due process and demostrates [sic]
                     deliberate disregard to procedure of applying
                     and issuing Arrest Warrants, and informing
                     plaintiff of the Nature and Cause of Roger
                     Vargas accusations and to Confront/Cross-
                     examine Roger Vargas[’] alleged testimony.

[Id. at 3-4].

       Plaintiff does not allege what injuries he believes he suffered as a result

of the alleged conduct. [See id.]. Plaintiff seeks declaratory, injunctive, and

monetary relief. [Id. at 4].

II.    STANDARD OF REVIEW

       The Court must review Plaintiff’s Complaint to determine whether it is

subject to dismissal on the grounds that it is “frivolous or malicious [or] fails

to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2).

Furthermore, § 1915A requires an initial review of a “complaint in a civil

action in which a prisoner seeks redress from a governmental entity or officer

or employee of a governmental entity,” and the court must identify cognizable

claims or dismiss the complaint, or any portion of the complaint, if the

complaint is frivolous, malicious, or fails to state a claim upon which relief

may be granted; or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. § 1915A.
                                        3

          Case 3:20-cv-00113-MR Document 9 Filed 05/20/20 Page 3 of 8
       In its frivolity review, this Court must determine whether the Complaint

raises an indisputably meritless legal theory or is founded upon clearly

baseless factual contentions, such as fantastic or delusional scenarios.

Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore, a pro se

complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520

(1972).   However, the liberal construction requirement will not permit a

district court to ignore a clear failure to allege facts in his Complaint which

set forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc.

Servs., 901 F.2d 387 (4th Cir. 1990).

III.   DISCUSSION

       To state a claim under § 1983, a plaintiff must allege that he was

“deprived of a right secured by the Constitution or laws of the United States,

and that the alleged deprivation was committed under color of state law.”

Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999). As a threshold

matter, to the extent Plaintiff was convicted of the offense for which he claims

he was wrongfully arrested and imprisoned (and this conviction has not been

vacated), Plaintiff’s claims are barred by Heck v. Humphries, 512 U.S. 477

(1994). In Heck, the United States Supreme Court held as follows:

             [I]n order to recover damages for allegedly
             unconstitutional conviction or imprisonment, or for
             other harm caused by actions whose unlawfulness
             would render a conviction or sentence invalid, a §
                                        4

          Case 3:20-cv-00113-MR Document 9 Filed 05/20/20 Page 4 of 8
           1983 plaintiff must prove that the conviction or
           sentence has been reversed on direct appeal,
           expunged by executive order, declared invalid by a
           state tribunal authorized to make such determination,
           or called into question by a federal court’s issuance
           of a writ of habeas corpus, 28 U.S.C. § 2254. A claim
           for damages bearing that relationship to a conviction
           or sentence that has not been so invalidated is not
           cognizable under § 1983. Thus, when a state
           prisoner seeks damages in a § 1983 suit, the district
           court must consider whether a judgment in favor of
           the plaintiff would necessarily imply the invalidity of
           his conviction or sentence; if it would, the complaint
           must be dismissed unless the plaintiff can
           demonstrate that the conviction or sentence has
           already been invalidated. But if the district court
           determines that the plaintiff’s action, even if
           successful, will not demonstrate the invalidity of any
           outstanding criminal judgment against the plaintiff,
           the action should be allowed to proceed, in the
           absence of some other bar to the suit.

Id. at 486-87 (footnotes omitted; emphasis added). Here, given the nature

of the allegations in the Complaint, a judgment in Plaintiff’s favor would

necessarily imply the invalidity of any conviction or sentence in the

underlying criminal matter.    Plaintiff, however, has not alleged that a

conviction has been reversed or otherwise invalidated.        Therefore, his

Complaint appears to be barred by Heck.

     Further, Plaintiff complains that he was falsely arrested and

imprisoned, but does not allege whether the criminal proceedings related to

the underlying offense are ongoing. In Younger v. Harris, the Supreme Court


                                      5

        Case 3:20-cv-00113-MR Document 9 Filed 05/20/20 Page 5 of 8
held that a federal court should not interfere with state criminal proceedings

except in the most narrow and extraordinary of circumstances. 401 U.S. 37,

43-44 (1971). Under the Younger abstention doctrine, abstention is proper

in federal court when (1) there is an ongoing state court proceeding; (2) the

proceeding implicates important state interests; and (3) the plaintiff has an

adequate opportunity to present the federal claims in the state proceeding.

Emp’rs Res. Mgmt. Co. v. Shannon, 65 F.3d 1126, 1134 (4th Cir. 1995).

Here, given that Plaintiff remains detained at the Guilford County Detention

Center and, therefore, that the state court proceeding is ongoing, it appears

that the Court must abstain from interfering in the ongoing state proceedings.

      Finally, even if Heck and Younger did not apply, judicial immunity bars

Plaintiff’s claim against Defendant Nethken, identified by Plaintiff as a

magistrate judge in Iredell County, North Carolina. See Stump v. Sparkman,

435 U.S. 349, 359 (1996) (“A judge is absolutely immune from liability for his

judicial acts even if his exercise of authority is flawed by the commission of

grave procedural errors.”); Imbler v. Pachtman, 424 U.S. 409, 419 (1976)

(stating that judicial “immunity applies even when the judge is accused of

acting maliciously and corruptly, and it is not for the protection or benefit of

a malicious or corrupt judge, but for the benefit of the public, whose interest

it is that the judges should be at liberty to exercise their functions with


                                       6

         Case 3:20-cv-00113-MR Document 9 Filed 05/20/20 Page 6 of 8
independence and without fear of consequences”) (internal quotations

omitted).   Here, Plaintiff’s allegations relate to conduct by Defendant

Nethken while he was acting in his judicial capacity. As such, Plaintiff’s

claims against Defendant Nethken will be dismissed with prejudice.

IV.   CONCLUSION

      In sum, Plaintiff has failed to state a claim against any Defendant. The

Court will dismiss Defendant Nethken with prejudice. The Court will allow

Plaintiff thirty (30) to amend his Complaint, if he so chooses, to show that

Heck and Younger do not apply and to otherwise properly state a claim upon

which relief may be granted against Defendant Vargas. Should Plaintiff fail

to timely amend his Complaint, this action will be dismissed without prejudice

and without further notice to Plaintiff.

                                    ORDER

      IT IS, THEREFORE, ORDERED that Plaintiff shall have thirty (30)

days in which to amend the Complaint in accordance with the terms of this

Order. If Plaintiff fails to amend the Complaint in accordance with this Order

and within the time limit set by the Court, this action will be dismissed without

prejudice and without further notice to Plaintiff.




                                           7

         Case 3:20-cv-00113-MR Document 9 Filed 05/20/20 Page 7 of 8
     IT IS FURTHER ORDERED that Defendant Michael Nethken is

dismissed as a Defendant in this matter with prejudice.

     IT IS SO ORDERED.             Signed: May 20, 2020




                                      8

        Case 3:20-cv-00113-MR Document 9 Filed 05/20/20 Page 8 of 8
